The demurrer to the complaint sets up four grounds of attack: (1) that the plaintiff, suing as a foreign receiver, has no locus standi in our courts; (2) that the Minnesota order of assessment was made in an action to which the defendant, being a nonresident, had not been made a party, and by a court having no jurisdiction over it; (3) that the statute of Minnesota under which the assessment was made was not enacted until after the defendant had become a shareholder in the Minnesota corporation, and was therefore as to the defendant inoperative and void, since it would, if operative against it, greatly increase its liability for the debts of the Minnesota corporation, beyond that existing when it acquired its shares therein, and would *Page 605 
impair the obligation of its contract as a shareholder, and so violate Art. I, § 10, of the Constitution of the United States; and (4) that the complaint neither shows that the indebtedness of the insolvent corporation, on which was founded the judgment of the creditor on whose suit the receiver was appointed, was contracted, nor that the suit resulting in said judgment was brought, after the enactment of said statute.
This court, when the cause was previously before it (79 Conn. 163, 171, 176, 64 A. 341), determined that the statute of Minnesota, on which it is based, purported to enlarge substantially the contractual liabilities previously owed by the defendant, and to subject it to a burden which it had never assumed; that this defense was open to it, notwithstanding any of the proceedings in Minnesota; and so that the demurrer to the complaint should have been sustained by the Superior Court. On remanding the cause, it therefore became the duty of that court (no change in the pleadings having been made) to enter a judgment sustaining the demurrer. Clarke's Appeal, 70 Conn. 483, 40 A. 111.
Such a judgment was accordingly rendered, and while in terms based simply on the third ground of demurrer, it is not erroneous if any one of the four grounds that are set up is well taken. British American Ins. Co. v. Wilson,77 Conn. 559, 564, 60 A. 293. Any further examination of the first, second, and fourth grounds, however, is unnecessary, in the view which we have taken of the fundamental merits of the defense.
The judgment appealed from in the case of Converse, Receiver, v. The First National Bank of Suffield is governed by and conforms to the opinion of this court rendered in the companion case of Converse v. AEtna NationalBank, 79 Conn. 163, 64 A. 341.
   There is no error in either case.
In this opinion the other judges concurred.